DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 02/04/2022 has been entered. Claims 1, 2 and 7 have been amended. Claims 1-7 are pending in the application. 

Response to Arguments
Applicant's arguments filed 02/04/2022, have been fully considered and entered but they are not persuasive/moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Before replying to the argument, there is no disclosure of the advantage for the open entry that the applicant highlighted on the remarks. 
Argument 
Claim 1 has been amended to clarify the structure of the invention and distinguish from the collective teaching of the cited references. Specifically, the entry way has a proximal end closed off by an entry door into the building and a distal end relative to the entry door. The distal end is open and unobstructed. This limitation prevents an armed suspect from being retained within a confined space potentially with other persons or simply armed in a space immediately adjacent to an entry door into a building. As such, there is greater safety in allowing the suspect to flee rather than make further attempt to enter or to harm persons confined with the suspect. These limitations are provided for in the original disclosure including the drawings as originally filed. The Figures form part of the disclosure of a patent 
Reply
Examiner respectfully disagree for the following reasons:
Artino (Col. 4, Lines 5-14) teaches several scenarios for the outer entry, what the applicant called distal end.  This outer door can be normally open to enable all individually to enter, where this scenario is an obvious alternative design option to keeping the distal end open and unobstructed.
Adding doors/shutters to the entry/exit opening is an obvious alternative, and is well known to one with ordinary skills in the art (Slagel, US 20080250726 A1, Figs. 4 and 13 [0029], teaches adding doors/shutters to the entry/exit opening is an obvious alternative).
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Please note: In case the applicant is after the design, which has only one door, this is an obvious alternative that is well known in the literature (Esposito, Figs. 1-3). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Artino et al. (US 8378988 B1), hereinafter Artino, in view of Ang et al. (US 20180167585 A1) hereinafter Ang.
Regarding claim 1,
Artino teaches a weapon detection entry assembly for detecting a weapon on a person entering a building a subsequently locking the building down for security purposes (The detectors are operative to sense conditions associated with individuals that suggest that the individual may be carrying a weapon, Col. 2 Line 65- Col. 3 Line 8; controls access by controlling the status of locks which control the condition of doors that provide for entry and/or exit from a facility, Col. 2 Lines 1-4), said assembly comprising: 
an entry way being attached to a building wherein said entry way is configured to have people walk there through to enter the building (Fig. 1, The inner entry door when open enables a person to move between the entry passage and the interior area of the facility, Col. 6, Lines 21-43); 
said entry way has a forward facing surface and a bounding surface defining a space through which people can walk; said entry way being elongated between a proximal end relative to an entry door (A walled generally continuous passage extends between the outer entry door and the inner entry door.  In the exemplary embodiment the entry passage includes one or more detectors, Col. 2 Line 65- Col. 3 Line 8; Fig. 1); the distal end relative to the enty door into the building being open and unobstructed (in other embodiments all individuals may be enabled to pass into through the entry door, Col. 4 Lines 5-14. Artino teaches alternative scenarios to the outer entry “distal end” or door, where it can be open all the time providing scenario a KSR obvious alternative scenario to the limitation);
a plurality of door locks, each of said door locks being positioned within the building, each of said door locks being associated with a respective one of a plurality of doors in the building, each of said door locks being actuatable into a locking condition for locking the doors, each of said door locks being in a normally unlocked condition thereby unlocking the doors (controls access by controlling the status of locks which control the condition of doors that provide for entry and/or exit from a facility, Col. 2 Lines 1-4; door lock is a component of the structure is electrically changeable between locked and unlocked conditions, Col. 2 Lines 53-64; When the person passes through the detector and there is no indication of a weapon, the operator terminal or other connected control unit will operate to cause the inner entry door to change from a locked to an unlocked condition “obvious alternative conditions”, Col. 4 Lines 15-22);
a weapon detector being integrated into said entry way wherein said weapon detector is configured to detect a weapon on the people walking through said entry way, each of said door locks being actuated into said locking condition when said weapon detector detects a weapon wherein said plurality of door locks is configured to inhibit the person with the weapon from accessing occupants of the building (A walled generally continuous passage extends between the outer entry door and the inner entry door.  In the exemplary embodiment the entry passage includes one or more detectors.  The detectors are operative to sense conditions associated with individuals that suggest that the individual may be carrying a weapon, , Col. 2 Line 65- Col. 3 Line 8); 
a plurality of cameras, each of said cameras being coupled to said entry way wherein each of said cameras is configured to capture imagery of the people entering the building (Further in the exemplary embodiment a plurality of cameras is positioned to provide visual images of the passages.  In the exemplary arrangement at least one camera has a field of view that includes at least a portion of a respective entry door or exit door.  Thus each camera can capture in its field of view images of persons entering and exiting each of the doors,  Col. 3 Lines 21-31); and 
a transceiver being integrated into the building, said transceiver being in communication with an extrinsic communication network wherein said transceiver is configured to be in communication with emergency responders, said transceiver broadcasting an alert signal when said weapon detector detects a weapon (wireless communication with a portable device.  Such a portable device which is schematically indicated 90 in FIG. 1 may include a display, processor, data store, wireless communication interface and/or other input and output devices.  Such a portable device may enable an operator to receive outputs and/or provide inputs that would otherwise be received or provided through the operator terminal, Col. 10 Lines 43-61. FIG. 5 shows an exemplary visual display output from the operator terminal 12.  The exemplary display 92 comprises a touch screen display as previously discussed.  The display 92 includes four output images 94, 96, 98 and 100.  In the exemplary embodiment images 94, 96, 98 and 100 correspond to the field of view of cameras 38, 40, 58 and 60 respectively, Col. 10 Line 65 – Col. 11 Line 10).
Artino did not explicitly teach 
Ang teaches wherein said transceiver is configured to facilitate the emergency responders “police” to respond to an emergency at the building (send a notification message to police, fire department, or another emergency service agency, via phone, text message, or email [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ang to the teachings of Artino. The motivation for such an addition would be to enhance the visual verification of the threat, including visual proof, for example a picture or video (Ang [0008]).

Regarding claim 2,
The combination of Artino and Ang teaches all the features of claim 1, as outlined above.
Artino further teaches said weapon detector is positioned on said bounding surface of said space wherein said weapon detector is configured to scan the people as the people walk through said space (A walled generally continuous passage extends between the outer entry door and the inner entry door.  In the exemplary embodiment the entry passage includes one or more detectors.  The detectors are operative to sense conditions associated with individuals that suggest that the individual may be carrying a weapon. Such a detector may include a metal detector, electronic aroma sensor, x-ray sensor, image scanning sensor, or a combination of sensors that is operative to detect the condition associated with an individual that suggests a person may be carrying a weapon or other dangerous material, Col. 2 Line 65- Col. 3 Line 8; Fig. 1).

Regarding claim 3,
The combination of Artino and Ang teaches all the features of claim 1, as outlined above.
Artino further teaches a control circuit being integrated into said building, said control circuit receiving an alert input “detected signal from the sensors”, said control circuit being electrically “implied feature” (For example if multiple people enter the entry passage, the operator terminal or an associated control unit is programmed so it will not unlock the inner entry door, Col. 3 Lines 32-47).

Regarding claim 4,
The combination of Artino and Ang teaches all the features of claim 1, as outlined above.
Artino further teaches wherein each of said door locks being electrically coupled to said control circuit, each of said door locks being actuated into said locking condition when said control circuit receives said alert input “detected signal from the sensors” (For example if multiple people enter the entry passage, the operator terminal or an associated control unit is programmed so it will not unlock the inner entry door, Col. 3 Lines 32-47).

Regarding claim 5,
The combination of Artino and Ang teaches all the features of claim 1, as outlined above.
Artino further teaches wherein said weapon detector is electrically coupled to said control circuit, said control circuit receiving said alert input when said weapon detector detects a weapon “detected signal from the sensors” (an associated control unit is programmed so it will not unlock the inner entry door, Col. 3 Lines 32-47).
Regarding claim 6,
The combination of Artino and Ang teaches all the features of claim 1, as outlined above.
Artino further teaches wherein said transceiver is electrically coupled to said control circuit, said transceiver broadcasting said alert signal when said control circuit receives said alert input, said transceiver broadcasting the image captured by said cameras pertaining to the person upon which the weapon was detected (wireless communication with a portable device.  Such a portable device which is schematically indicated 90 in FIG. 1 may include a display, processor, data store, wireless communication interface and/or other input and output devices.  Such a portable device may enable an operator to receive outputs and/or provide inputs that would otherwise be received or provided through the operator terminal, Col. 10 Lines 43-61. FIG. 5 shows an exemplary visual display output from the operator terminal 12.  The exemplary display 92 comprises a touch screen display as previously discussed.  The display 92 includes four output images 94, 96, 98 and 100.  In the exemplary embodiment images 94, 96, 98 and 100 correspond to the field of view of cameras 38, 40, 58 and 60 respectively, Col. 10 Line 65 – Col. 11 Line 10).
Artino did not explicitly teach wherein said transceiver is configured to alert the emergency responders “police” to the identity of the person upon which the threat was detected.
Ang teaches wherein said transceiver is configured to alert the emergency responders “police” to the identity of the person upon which the threat was detected (send a notification message to the police or fire department, or other emergency service agency, via phone or email with an image of Object 610 attached to the message [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ang to the teachings of Artino. The motivation for such an addition would be to enhance the visual verification of the threat, including visual proof, for example a picture or video (Ang [0008]).

Regarding claim 7,
Artino teaches a weapon detection entry assembly for detecting a weapon on a person entering a building a subsequently locking the building down for security purposes (The detectors are operative to sense conditions associated with individuals that suggest that the individual may be carrying a weapon, Col. 2 Line 65- Col. 3 Line 8; controls access by controlling the status of locks which control the condition of doors that provide for entry and/or exit from a facility, Col. 2 Lines 1-4), said assembly comprising: 
an entry way being attached to a building wherein said entry way is configured to have people walk there through to enter the building, said entry way having a forward facing surface and a bounding surface defining a space through which people can walk (Fig. 1, The inner entry door when open enables a person to move between the entry passage and the interior area of the facility, Col. 6, Lines 21-43); said entry way being elongated between a proximal end relative to an entry door into the building and a distal end relative to the entry door, said proximal end being adjacent to and closed off by said entry door (A walled generally continuous passage extends between the outer entry door and the inner entry door.  In the exemplary embodiment the entry passage includes one or more detectors, Col. 2 Line 65- Col. 3 Line 8; Fig. 1); the distal end relative to the enty door into the building being open and unobstructed (in other embodiments all individuals may be enabled to pass into through the entry door, Col. 4 Lines 5-14. Artino teaches alternative scenarios to the outer entry “distal end” or door, where it can be open all the time providing scenario a KSR obvious alternative scenario to the limitation);
a control circuit being integrated into said building, said control circuit receiving an alert input “detected signal from the sensors”, said control circuit being electrically coupled to a power source comprising an electrical system of the building “implied feature” (For example if multiple people enter the entry passage, the operator terminal or an associated control unit is programmed so it will not unlock the inner entry door, Col. 3 Lines 32-47); 
a plurality of door locks, each of said door locks being positioned within the building, each of said door locks being associated with a respective one of a plurality of doors in the building, each of said (controls access by controlling the status of locks which control the condition of doors that provide for entry and/or exit from a facility, Col. 2 Lines 1-4; door lock is a component of the structure is electrically changeable between locked and unlocked conditions, Col. 2 Lines 53-64; When the person passes through the detector and there is no indication of a weapon, the operator terminal or other connected control unit will operate to cause the inner entry door to change from a locked to an unlocked condition “obvious alternative conditions”, Col. 4 Lines 15-22); 
a weapon detector being integrated into said entry way wherein said weapon detector is configured to detect a weapon on the people walking through said entry way, said weapon detector being positioned on said bounding surface of said space wherein said weapon detector is configured to scan the people as the people walk through said space, each of said door locks being actuated into said locking condition when said weapon detector detects a weapon wherein said plurality of door locks is configured to inhibit the person with the weapon from accessing occupants of the building, said weapon detector being electrically coupled to said control circuit, said control circuit receiving said alert input when said weapon detector detects a weapon (Fig. 1, A walled generally continuous passage extends between the outer entry door and the inner entry door.  In the exemplary embodiment the entry passage includes one or more detectors.  The detectors are operative to sense conditions associated with individuals that suggest that the individual may be carrying a weapon, Col. 2 Line 65- Col. 3 Line 8; an associated control unit is programmed so it will not unlock the inner entry door, Col. 3 Lines 32-47); 
(Further in the exemplary embodiment a plurality of cameras is positioned to provide visual images of the passages.  In the exemplary arrangement at least one camera has a field of view that includes at least a portion of a respective entry door or exit door.  Thus each camera can capture in its field of view images of persons entering and exiting each of the doors,  Col. 3 Lines 21-31); and 
a transceiver being integrated into the building, said transceiver being in communication with an extrinsic communication network wherein said transceiver is configured to be in communication with emergency responders, said transceiver broadcasting an alert signal when said weapon detector detects a weapon, said transceiver being electrically coupled to said control circuit, said transceiver broadcasting said alert signal when said control circuit receives said alert input, said transceiver broadcasting the image captured by said cameras pertaining to the person upon which the weapon was detected (wireless communication with a portable device.  Such a portable device which is schematically indicated 90 in FIG. 1 may include a display, processor, data store, wireless communication interface and/or other input and output devices.  Such a portable device may enable an operator to receive outputs and/or provide inputs that would otherwise be received or provided through the operator terminal, Col. 10 Lines 43-61. FIG. 5 shows an exemplary visual display output from the operator terminal 12.  The exemplary display 92 comprises a touch screen display as previously discussed.  The display 92 includes four output images 94, 96, 98 and 100.  In the exemplary embodiment images 94, 96, 98 and 100 correspond to the field of view of cameras 38, 40, 58 and 60 respectively, Col. 10 Line 65 – Col. 11 Line 10).
Artino did not explicitly teach wherein said transceiver is configured to facilitate the emergency responders “police” to respond to an emergency at the building; wherein said transceiver is 
Ang teaches wherein said transceiver is configured to facilitate the emergency responders “police” to respond to an emergency at the building (send a notification message to police, fire department, or another emergency service agency, via phone, text message, or email [0007]); wherein said transceiver is configured to alert the emergency responders “police” to the identity of the person upon which the threat was detected (send a notification message to the police or fire department, or other emergency service agency, via phone or email with an image of Object 610 attached to the message [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Ang to the teachings of Artino. The motivation for such an addition would be to enhance the visual verification of the threat, including visual proof, for example a picture or video (Ang [0008]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419